Citation Nr: 0326337	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  03-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post traumatic stress 
disorder and if so, whether entitlement to service connection 
for post traumatic stress disorder is warranted.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1980.         

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Pittsburgh, Pennsylvania.  


REMAND

In an August 2003 substantive appeal, the veteran indicated 
that he wanted to appear for a "BVA" hearing at a local VA 
office before a member of the Board.  There is no indication 
that the veteran was afforded a hearing before the Board or 
that he withdrew his hearing request.  Pursuant to 38 C.F.R. 
§ 20.700 (2003), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 2002). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
hearing before the Board at the RO 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




